Citation Nr: 1715619	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-18 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1945 to July 1946. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision of the RO in Cleveland, Ohio.  The RO in Phoenix, Arizona, currently has jurisdiction over the appeal.  In November 2009, the Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) addressing the issue of entitlement to service connection for PTSD was issued in April 2009.  The Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.

In February 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge, held at the Phoenix RO (Travel Board hearing); a transcript of that hearing is of record.  

The Vice Chairman of the Board has advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2016). 

Also, this appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paper claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claim.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly decide this claim has been accomplished. 

2.  Although the Veteran did not engage in combat with the enemy, and there is no official documentation of an in-service stressor, an instance of being shot at by suspected sniper fire is considered to be related to the Veteran's fear of hostile military activity and is consistent with the place, type, and circumstances of the Veteran's service

3.  Competent, probative evidence demonstrates that the Veteran meets the diagnostic criteria for PTSD and tends to establish a link between current symptoms and in-service-stressful experiences, to include the reported in-service stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5103,5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the fully favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125.  

Diagnoses of PTSD must be made in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125.  The Board notes that the Fifth Edition of the DSM (DSM-5) recently replaced the Fourth Edition (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was not certified to the Board until October 2016, the DSM-5 is applicable.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 38 C.F.R. § 3.304(f); see also 38 U.S.C.A. 1154(b) (West 2014).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010, to July 13, 2010).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2016). 

Initially, it is noted that the Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to the claim herein decided.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). 

Here, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, service connection for PTSD is warranted.

The Veteran claims that he currently suffers from PTSD as a result of his military service.  Specifically, the Veteran alleges, among other things, that, while stationed in Guam between March and August 1945, a truck he was driving was hit with what he suspected was sniper fire.  He further stated that his time spent in Guam was filled with constant anxiety and fear.

The Veteran's military personnel record shows that he served with a Naval Construction Battalion in Guam beginning in June 1945.  Notably, the RO determined that the information provided by the Veteran lacked the detail necessary to seek verification of his alleged stressor from the Joint Services Records Research Center (JSRRC).  However, as stated above, if a claimed stressor is related to a veteran's "fear of hostile military or terrorist activity," lay testimony alone may establish the occurrence of the claimed in-service stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  

In the instant case, the Board finds that the Veteran's alleged stressor can be considered to be related to the Veteran's "fear of hostile military or terrorist activity," as the regulation specifically contemplates an event or circumstance that involved a threat to the physical integrity of the veteran or others, such as from suspected sniper fire.  See 38 C.F.R. § 3.304(f)(3).  The Board points out that sniper fire need only be suspected, not proven.  F

further, the Veteran has indicated constant fear and anxiety while stationed in Guam.  The Board also concludes that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service during his time in Guam.  Indeed, although the Japanese occupation of Guam ended in August 1944, internet research substantiates the Veteran's account that there were Japanese holdouts in Guam after the Guam campaign ended, with more than 8,500 Japanese killed or captured on Guam between August 1944 and the end of World War II in August 1945.  See https://www.nps.gov/articles/guamwwii.htm.  Accordingly, resolving all reasonable doubt in the Veteran's favor, and as there is no clear and convincing evidence to the contrary nor any reason to doubt the Veteran's credibility in reporting the stressful incident, the Board finds that the Veteran's lay statements alone are sufficient to demonstrate that the claimed stressor of having been shot at by suspected sniper fire indeed occurred.  See 38 C.F.R. § 3.304(f)(3); see also Pentecost v. Principi, 16 Vet. App. 124 (2002) (noting that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor, to include the Veteran's own personal participation).  Thus, the remaining questions are whether the Veteran has a valid diagnosis of PTSD under the DSM-5 criteria, and whether that diagnosis is related to this in-service stressor.

Here, VA treatment records show that the Veteran has been receiving mental health treatment.  A July 2009 mental health note shows that the Veteran was seen for medication management and supportive counseling for PTSD and depression.  The treatment note records the Veteran's report of having been shot at by suspected sniper fire in service.  The VA clinician, C.A., MD, Chief of Psychiatry, diagnosed the Veteran as having major depressive disorder and chronic PTSD.  In diagnosing PTSD, the VA clinician stated his belief that the Veteran's reported in-service trauma meets the stressor criteria for PTSD, noting that intense combat in the only way veterans experience trauma.

The Veteran was also afforded a VA PTSD examination in September 2013.  The VA examiner, a clinical psychologist, discussed the Veteran's reported in-service stressor of having been shot at by suspected sniper fire while driving truck.  The examiner found this stressor to be related to the Veteran's fear of hostile military or terrorist activity and adequate to support a diagnosis of PTSD.  The examiner also noted that the Veteran's response to the event involved fear, helplessness, or horror, and noted that the Veteran persistently reexperienced the event and avoided trauma-related stimuli as much as possible.  The examiner then went on to discuss the Veteran's specific psychiatric symptomatology before ultimately indicating his agreement with Dr. C.A., that the Veteran has a qualifying PTSD stressor and opining that it is more likely than not that the Veteran's PTSD is related to his alleged in-service stressor of having been shot at by suspected sniper fire.

Review of the September 2013 VA examination report reveals that the VA examiner reviewed the Veteran's entire claims file, interviewed the Veteran, and rendered an opinion utilizing the appropriate diagnostic  and service connection criteria.  The Board finds that the VA psychiatric examiner's opinion reflects full consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and included a complete rationale for the opinion rendered with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that the opinion is adequate and can be relied upon in this case.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Accordingly, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for PTSD are met.  See 38 C.F.R. § 3.304 (f).



ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


